                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

JAMAL THOMAS                                                     CIVIL ACTION

VERSUS                                                           NO. 17-6097

ABC INSURANCE COMPANY, ET. AL.                                   SECTION: “B”(3)


                               ORDER AND REASONS

        Before the Court are Third-Party Plaintiff Rain CII Carbon

LLC’s (“Rain CII”) Motion for Indemnity and Reimbursement of

Attorneys’ Fees and Costs (Rec. Doc. 91), Third-Party Defendant

AOA Services, Inc.’s (“AOA”) Response in Opposition (Rec. Doc.

94), and Rain CII’s Reply (Rec. Doc. 98). The Court also takes

into consideration AOA’s Brief Regarding Third-Party Claims (Rec.

Doc. 93) and Third-Party Defendant Paulina Contractors, Inc.’s

(“Paulina”) Response in Opposition (Rec. Doc. 95). 1 Accordingly,

        IT   IS   ORDERED   that   Rain   CII’s   Motion   for    Indemnity    and

Reimbursement for Attorneys’ Fees and Costs is GRANTED.

        IT IS FURTHER ORDERED that AOA’s Motion for Indemnity and

Reimbursement is GRANTED IN PART AND DENIED IN PART.

FACTS AND PROCEDURAL HISTORY

        This contractual indemnity dispute arises out of a personal

injury lawsuit.

        Rain CII is the owner and operator of a calcining plant in

Gramercy, Louisiana. See Rec. Doc. 93. Rain CII contracted with

1   The Court construes AOA’s Brief as a Motion for Indemnity and Reimbursement.
                                         1
AOA, pursuant to Service Contract, where AOA agreed to haul and

transport coke at Rain CII’s facility. See Rec. Doc. 91-1 at 2.

The Service Contract contemplated AOA using subcontractors. See

Rec. Doc. 93 at 1. AOA subcontracted its work to Paulina, who

employed Plaintiff Jamal Thomas. See Rec. Doc. 91-1 at 2. On May

26, 2016, plaintiff filed a lawsuit against Rain CII in state

court, alleging that he was severely injured while unloading

petroleum coke at Rain CII’s facility. 2 See id. On June 23, 2017,

Rain CII removed the lawsuit to this Court on the basis of

diversity jurisdiction. See id. at 3.

      After one year of litigation, plaintiff agreed to dismiss his

claims with prejudice, without Rain CII having to pay any money to

him. See id. at 5. On May 21, 2018, all parties filed a joint

motion to dismiss plaintiff’s claims with prejudice. See id. On

May 24, 2018, this Court issued an Order dismissing plaintiff’s

claims, with prejudice, and ordering Rain CII and AOA to submit

briefs on their respective third-party claims. See Rec. Doc. 91.

The third-party claims are Rain CII’s third-party claim for defense

and   indemnity    against   AOA   and   AOA’s   third-party     defense    and

indemnity claim against Paulina. See Rec. Doc. Nos. 9, 21, 91, 93,

94, 95, 98.




2 The dump-truck that plaintiff was operating flipped on its side. See Rec. Doc.

93 at 2.
                                        2
        On June 6, 2018, Rain CII filed a motion for indemnity and

reimbursement for attorneys’ fees and costs. See Rec. Doc. 91. On

June 13, 2018, AOA filed an opposition memorandum. See Rec. Doc.

94. On June 26, 2018, Rain CII replied. See Rec. Doc. 98. AOA also

filed a motion regarding its third-party claims on June 6, 2018.

See Rec. Doc. 93. Paulina filed an opposition memorandum on June

13, 2018. See Rec. Doc. 95.

LAW AND ANALYSIS

     A. General Principles

     There is no dispute that Louisiana law governs this matter.

Under    Louisiana   law,   the   language   in   an   indemnity   agreement

dictates the obligation of the parties. See Bollinger Marine

Fabricators, LLC v. Marine Travelift, Inc., 2015 U.S. Dis. LEXIS

48182 *1, *11 (E.D. La. 2015). The indemnity provision language is

construed in accordance with general rules governing contract

interpretation. See id. If the terms of a contract are unambiguous

and lead to no absurd result, the court must interpret the terms

as a matter of law. See id. If the terms are ambiguous, the court

must look to the intent of the parties. See id. “In determining

whether an indemnitor is obligated to tender a defense or reimburse

the costs of successfully defending an action, the court's inquiry

turns     entirely   upon   the    allegations    in    the   precipitating

pleadings.” Id. at *12. Louisiana courts look exclusively to the

pleadings in light of the indemnity provisions. See id. at *11.
                                      3
     B. Rain CII is Entitled to Indemnification

     Rain CII’s Third-Party Complaint arises out of two provisions

of the Service Contract. The two provisions state:

     Section 8(a)

     [AOA Services] shall fully indemnify, save harmless and
     defend [Rain CII], its agents and employees including
     subsidiaries and its affiliated companies from and
     against all suits, actions, legal proceedings, claims
     demands, damages, cost and expenses of whatsoever kind
     or character (including but not limited to attorneys
     fees’ and expenses) caused by wrongful acts or any
     omission, fault, or negligence of [AOA Services], or
     anyone acting on [AOA Services]’s behalf (including, but
     not limited to, subcontractors and vendors, their
     subcontractors and subvendors, and the employees and
     agent of any of the foregoing), in connection with or
     incident to the Contract or the Work to be performed
     hereunder, except to the extent caused by [Rain CII]’s
     negligence. See Rec. Doc. 9 at 4-5.

     Section 8(b)

     Without limiting the foregoing, [AOA Services] shall
     fully indemnify, save harmless, release and defend [Rain
     CII] and its subsidiaries, its affiliated companies, and
     the employees and agents, of any of the foregoing, from
     and against any and all suits, actions, and legal
     proceedings, claims demands, damages, costs and expenses
     of whatsoever kind or character (including but not
     limited to attorneys’ fees and expenses) arising out of
     or by reason of any injury (including death) or damage
     to any person or entity employed by or acting on [AOA
     Services]’s behalf (including, but not limited to,
     subcontractors and vendors, their subcontractors and
     subvendors, and the employees and agents of any of the
     foregoing) under this Contract, including where caused
     in whole or in part by [Rain CII]’s negligence or strict
     liability. See id.




                                4
       These provisions indicate that AOA assumes liability for the

defense of or costs relating to injuries suffered by an employee

in connection with the contracted work. The provisions here are

not like the provisions in Palmer v. General Health, Inc., 552 So.

2d 750 (La. App. 1 Cir. 1989). The provisions here are broad in

scope and intend to cover situations irrespective of negligence on

the part of either party. See White v. Dietrich Metal Framing,

2007 U.S. Dist. LEXIS 99122 *1, *9 (E.D. Tex. 2007)(stating that

while the language “indemnify and save harmless” does not create

an affirmative duty to defend, it implies a duty to reimburse for

costs of defense, whether successful or not). The provisions in

Palmer v. General Health, Inc. include limiting language. 552 So.

2d 750, 755 (La. App. 1 Cir. 1989)(stating that the provisions do

not provide for indemnity without a finding of fault on the part

of    the   indemnitor   or   a   party   for   whom   the   indemnitor    is

responsible). It is clear that attorneys’ fees and costs are within

the   scope   of   the   indemnity   provisions   here   because   the    two

provisions expressly provide for “attorneys’ fees and expenses.”

See Bollinger Marine Fabricators, LLC, 2015 U.S. Dis. LEXIS 48182

at *12 citing to Naquin v. Louisiana Power & Light Co., 951 So. 2d

228, 232 (La Ct. App. 1 Cir. 2006) (“The law in Louisiana is well-

settled that attorney fees in indemnity contracts are recoverable

when specifically provided for by the contract . . ..”).



                                      5
     AOA highlights the fact that the provisions here do not

provide that AOA would indemnify Rain CII for is sole fault. See

Rec. Doc. 94 at 2. It is the majority view that unless the intention

is unequivocally expressed, the law will consider that the parties

did not undertake to indemnify one against the consequences of its

own negligence. See Williams v. California Co., 289 F. Supp. 376,

379 (E.D. La. 1968). However, in this case, the attorneys’ fees

and costs were not incurred as a result of Rain CII’s negligence;

rather the outcome of the lawsuit was that Rain CII had not been

negligent. See Rec. Doc. 90. Courts have rejected the argument

that a party cannot recover its defense costs under an indemnity

provision because the party was not been found liable to the

plaintiff. See e.g., O’Neal v. International Paper Co., 715 F.2d

199, 203 (5th Cir. 1983); White, 2007 U.S. Dist. LEXIS 99122 at

*9. AOA argues that it is not obligated to indemnify Rain CII

because AOA was not, and cannot, be found liable. See Rec. Doc. 94

at 6. To state that AOA would only be liable if it were negligent,

at least in part, would be to read into the contract a limitation

which is not present. See Williams, 289 F. Supp. 376, 379 (E.D.

La. 1968). Therefore, after reviewing the indemnity provision

language and the pleadings, this Court finds that AOA is obligated

to indemnify Rain CII for it attorneys’ fees and costs as the plain

language of the two provisions here unambiguously entitle Rain CII



                                 6
to recover the attorneys’ fees and costs incurred in defending

against plaintiff’s claims.

       Having     established      that       Rain    CII    is    entitled     to

indemnification, the Court now turns to the reasonableness of Rain

CII’s attorneys’ fees. “A fee award is governed by the same law

that serves as the rule of decision for the substantive issues in

the case.” Mathis v. Exxon Corp., 302 F.3d 448, 461 (5th Cir.

2002). There is no dispute that Louisiana law governs the Service

Contract. Accordingly, Louisiana law governs Rain CII’s claim for

attorneys’ fees. See Bollinger Marine Fabricators, LLC, 2015 U.S.

Dist. LEXIS 48182 at *12. To determine the reasonableness of a fee

award, a court may consider, amongst other things, the ultimate

result obtained; attorneys’ legal knowledge and skill; number of

appearances made; intricacies of the facts involved; and diligence

and skill of counsel. See id. at *10. Rain CII maintains that these

factors weigh in its favor as Rain CII, amongst other things,

ultimately      prevailed;   its    counsel     has   year   of   experience    in

personal injury litigation; its counsel filed a multitude of

motions; its counsel attended one hearing before the Magistrate

Judge and deposed plaintiff; and its counsel undertook reasonable

and thorough efforts to craft arguments to obtain dismissal of

plaintiff’s claims. See Rec. Doc. 91-1 at 11-13, Rec. Doc. 98 at

4-5.   AOA   does   not   dispute    the      reasonableness      of   Rain   CII’s

attorneys’ fees. Therefore, AOA shall pay Rain CII’s attorneys’
                                          7
fees in the amount of $58,470.00 and court costs and expenses in

the amount of $7,4417.83 for a total of $65,887.83 with interest

from the date of the judgment.

      C. AOA is Partially Entitled to Indemnification

      AOA contends that in contracting with Paulina it made certain

the   indemnity   language   was   clear   and   unambiguous   regarding

Paulina’s obligation to defend and indemnify AOA for claims brought

against AOA directly or by Rain CII. See Rec. Doc. 93 at 4. AOA’s

Third-Party Complaint arises out of its Hauling Contract with

Paulina. The indemnity provision states:

      a. TO THE FULLEST EXTENT PERMITTED BY LAW, COMPANY
      [PAULINA] AGREES TO HOLD HARMLESS AND UNCONDITIONALLY
      INDEMNIFY   CONTRACTOR   [AOA]   AGAINST   AND   FOR   ALL
      LIABILITY,   COSTS,   EXPENSES,   CLAIMS   AND    DAMAGES,
      INCLUDING COSTS OF DEFENSE WHICH CONTRACTOR MAY AT ANY
      TIME SUFFER OR INCUR, OR BECOME LIABLE FOR BY REASON OF
      ANY ACCIDENTS, DAMAGES OR INJURIES SUSTAINED EITHER TO
      THE PERSONS OR PROPERTY OF COMPANY AND/OR ITS EMPLOYEES,
      OR OF THE CONTRACTOR AND/OR ITS EMPLOYEES, OR TO ANY
      THIRD PARTY, IN ANY MANNER ARISING OUT OF THE WORK
      PERFORMED BY COMPANY UNDER THIS AGREEMENT, REGARDLESS OF
      WHETHER SUCH INJURY OR DAMAGE WAS CAUSED IN WHOLE OR
      PART, TO ANY DEGREE, BY THE COMPANY OR THE CONTRACTOR.
      IT IS THE EXPRESS INTENT OF THE PARTIES TO THIS AGREEMENT
      THAT THE INDEMNITY OBLIGATIONS ARISING HEREUNDER INURE
      TO THE BENEFIT OF THE CONTRACTOR, REGARDLESS OF WHETHER
      THE INJURY OF DAMAGE SUSTAINED AROSE OUT OF THE
      CONTRACTOR’S SOLE OR CONCURRENT NEGLIGENCE. IT IS ALSO
      THE EXPRESS INTENT OF THE PARTIES TO THIS AGREEMENT THAT
      THE INDEMNITY OBLIGATIONS HEREUNDER APPLY TO INJURY OR
      DAMAGE SUSTAINED TO ANY PERSON. INCLUDING THE EMPLOYEES
      OF THE CONTRACTOR OR THE COMPANY, AND THAT NO REMEDY
      PROVIDED TO THE COMPANY’S EMPLOYEES UNDER ANY APPLICABLE
      WORKERS’ COMPENSATION ACT SHALL OPERATE TO CIRCUMVENT
      THE OBLIGATIONS AS REFERENCED HEREIN. See id.



                                    8
     This provision indicates that Paulina assumes liability for

the defense fees of or costs relating to injuries suffered by an

employee in connection with the contracted work. Paulina offers an

argument similar to the argument AOA offered in its opposition to

Rain CII’s Motion. See Rec. Doc. 95 at 2. Specifcally, Paulina

argues that AOA wants indemnity for negligence of Rain CII. See

Rec. Doc. 95 at 3. However, the attorneys’ fees and costs that AOA

are now liable for were not incurred as a result of Rain CII’s

negligence; rather the outcome of the lawsuit was that Rain CII

had not been negligent. See Rec. Doc. 90. The indemnity provision

states “FOR ALL LIABILITY, COSTS, EXPENSES, . . . INCLUDING COSTS

OF DEFENSE WHICH [AOA] MAY AT ANY TIME . . . BECOME LIABLE FOR BY

REASON OF ANY ACCIDENTS, DAMAGES OR INJURIES SUSTAINED EITHER TO

THE PERSONS OR PROPERTY OF [Paulina] AND/OR ITS EMPLOYEES.” AOA

has become liable for Rain CII’s attorneys’ fees and costs by way

of alleged injuries to an employee of Paulina. Therefore, Paulina

is obligated to indemnify AOA for it attorneys’ fees and costs as

the plain language of the indemnity provision requires that result.

See Bollinger Marine Fabricators, LLC, 2015 U.S. Dis. LEXIS 48182

at *11.

     This   provision   does   not       indicate   that   Paulina   assumes

liability for AOA’s expense of proving indemnification. Paulina

argues that such recovery is outside of the scope of the indemnity

provision. See Rec. Doc. 95 at 5. AOA cites no law to advance its
                                     9
position that it is entitled said expense and did not challenge

the precedent Paulina cites. AOA has the burden to show that it is

entitled to indemnity, but has offered no support for its position,

AOA fails to carry its burden. See Bollinger Marine Fabricators,

LLC, 2015 U.S. Dis. LEXIS 48182 at *25. Therefore, Paulina is not

obligated to pay AOA the attorneys’ fees and costs it incurred in

enforcing the Service Contract indemnity provisions against Rain

CII. See id. at *26.

     New Orleans, Louisiana, this 27th day of March, 2019.




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                10
